DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
In Figure 2, there is a line coming off of the User interface with no corresponding number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The Drawings fail to show reference number 204 which is mentioned in paragraphs [0034] and [0038].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figures 5A and 5B, reference number 550 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how identifying a first set of one or more recommended predefined compositional segments can be based on both the first compositional segment and combinations of compositional segments that other users have included in other compositions.  Please clarify.
As for claim 3, the introduction of a plurality of compositional segments is indefinite. It is unclear if they are new segments or some of the recommended segments. If these are indeed new and separate segments please clarify where these segments came from or what they represent.
Further in claim 3, the recitation that a first vector is generated using “the compositional segments that are present in the composition” is indefinite and lacks antecedent basis, given there is no previous mention of compositional segments present in the composition, merely a single first segment already present or added in the composition, as recited in claim 1.
In claim 6, the recitation that the neural network is a word2vec neural network is indefinite. A word2vec neural network deals with text, but there is no mention of lyrics, words, text, etc. with regards to the segments, so it is unclear how such a neural network is employed in the present invention. Please clarify.
As for claim 9, it is unclear what the dimension of 50 represents. There is no unit corresponding to the number 50. Please clarify if the dimension is measured in beats, notes, measures etc.
Claim 10 includes a similar limitation as discussed above in claim 1.
Claim 12, please clarify that “the compositional segments that are present in the composition” refer to the first and second compositional segments as recited in preceding claim 10. If they do not in fact refer to the first and second compositional segments of claim 10 please identify what is intended by said recitation of segments. Also, if they indeed refer to separate segments then an antecedent basis issue arises given there is no previous mention of compositional segments that are present in the composition.  
Further in claim 12, it is unclear how, if the first set of one or more recommended predefined compositional segments represent a plurality of compositional segments, how then can the first set of one or more recommended predefined compositional segments be selected from the plurality of compositional segments of which they represent. Please clarify.
Claim 14 is indefinite for similar reasons as discussed above in claim 6.
Claim 17 is indefinite for similar reasons as discussed above in claim 9.
Claims 18, 20, 23 and 26 are indefinite for similar reasons as discussed above in claims 1, 3, 6 and 9.
The remaining claims depend from and therefore include the limitations of the rejected claims above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Kolen et al. (10,657,934).
In terms of claim 1, Kolen et al. teaches a method comprising displaying, on a device, a user interface of a digital audio workstation, the user interface including a first region for generating a composition, wherein the first region includes a first compositional segment that has already been added to the composition by a user (see Figures 1A-D); identifying, based on the first compositional segment that has already been added to the composition by the user, a first set of one or more recommended predefined compositional segments (see column 4, lines 36-44); displaying, in the user interface, a second region (i.e. text bubble, selection box, bar measure, etc.) for recommending compositional segments, wherein the second region includes the first set of one or more recommended predefined compositional segments that are identified based on the first compositional segment that has already been added to the composition by the user (see column 4, lines 36-44 and column 13, line 58 – column 14, line, 25); receiving a user selection of a second compositional segment from the first set of one or more recommended predefined compositional segments; and in response to receiving the user selection of the second compositional segment, adding the second compositional segment to the composition (see column 2, line 61 – column 3, line 5, inclusion). (See also column 1, line 59 – column 2, line 2, column 2, line 46 – column 3, line 5, column 3, lines 10-30 an 40-55, column 4, lines 11-25 and 36-60, column 4, line 66-67, column 5, lines 3-9, 14-15, 21-22 and 49-51, column 6, lines 51-56, column 7, line 60 – column 8, lines 5, column 9, lines 25-27, column 10, lines 41-48, column 12, lines 46-55, column 12, line 61 – column 13, line 14, column 13, lines 24-28, column 13, line 58 – column 14, line 25, column 14, lines 40-41 and 51-64, column 16, lines 23-46 and 65-67, and column 17, lines 36-37, 46-47 and 52-58)
As for claim 2, Kolen et al. teaches updating the recommended segments based on the first and second compositional segments (see column 4, lines 40-44 and column 14, lines 51-64).
As for claim 3, Kolen et al. teaches the segments encoded or represented as vectors, wherein a distance between vectors (i.e. a measure of similarity) is used when selecting a recommended segment (see references cited above, in particular, column 10, lines 41-48 and column 16, lines 32-46).
As for claim 5, Kolen et al. teaches the use of a neural network and unique identifiers, such as tempo, style, genre, mood, emotion, theme, melody, etc. (see column 2, line 46-24, and column 14, lines 6-39).
As for claim 6, Kolen teaches the use of different neural networks (see column 5, lines 3-7, column 7, line 60 – column 8, line 5 and column 13, line 58 – column 14, line 21).
As for claim 7, Kolen et al. again teaches identifiers, such as emotion, not based on content or notes of the segments (see references cited above in claim 5). 
As for claim 8, Kolen et al. teaches training the neural network based on other compositions (see column 10, lines 26-48).
As for claim 9, Kolen et al. teaches the segments characterized as phrases having dimensions based on length or number of measures, minutes, hours, etc. (see column 6, lines 53-56).
In terms of claims 10-17, the same reasoning applied to the method of clams 1-3 and 5-9, applies to the system of claims 10-17, given the apparatus is considered inseparable from the method of using the apparatus. (See references cited above)
In terms of claims 18-20 and 22-26, Kolen et al. teaches the instructions for implementing the method of claims 1-3 and 5-9 , stored on a non-transitory computer readable storage medium (see column 4, lines 51-60 and column 19, lines 50-56).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al. in view of that which is known in the art. 
Kolen et al. again teaches the use of vectors and distances for measuring similarities for selecting recommended segments, but fails to explicitly teach averaging vectors. However, the mathematical operation of averaging to find a representative element among multiple elements is well known in the mathematical arts, and would have been an obvious operation for finding the vector which best represents a segment with even distribution of notes aligning with the segments already present. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/14/2022